-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            Applicant’s response dated September 5, 2021, to the restriction requirement dated July 9, 2021, is acknowledged. 
Priority 
	This application claims priority in provisional application 63/002,882 filed on 03/31/2020.
Claim Status
Claims 1-20 are pending. Claims 1-14 and 19 are examined. Claims 15-18 and 20 are withdrawn. 
Election/Restriction
Applicant’s election without traverse of Group I (Claims 1-14 and 19), drawn to a method of sterilizing a SAP solution, in the reply filed on September 5, 2022, is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 15-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. 

Claims 1-14 and 19 are examined on the merits.
Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s).  Applicant’s attention is directed to the final rule making notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  If the effective filing date is on or after July 1, 1998, see the final rulemaking notice published at 63 FR 29620 (June 1, 1998) and 1211 OG 82 (June 23, 1998).   The specification at page 2 lines 17, 19, 20, and 23; page 3 lines 19 and 20; page 4 lines 5, 7, 10, 12, 14, and 18; page 5 lines 1, 3, and 6; page 6 line 15; page 8 line 20; page 17 lines 7, 10, 14, 18, and 21; page 18 line 2; 19 lines 4, 14, 16, 19, 20, and 21; page 20 lines 1-8, 10-15; page 21 lines 1, 13, 15, and 17-21; page 22 lines 1, 2, 4, 6, 8-14, 16, 18, 21, and 22; page 23 lines 1-7, 10, 12-14, and 17; page 24 lines 1, 11, 21, and 24; page 25 lines 1-6, 9-15, 17-19, and 21; page 26 lines 1-4, 6, 8-10, 12-14, 16, 17, 20, and 21; page 30 lines 3, 9, 11, 12, and 14; page 31 line 8; page 32 line 8; page 33 line 6; page 34 line 4; page 35 line 3; page 36 line 1; and page 46 line 3; and Figure 1B disclose amino acid sequences in excess of 3 amino acids that are not accompanied by a SEQ ID NO. If these sequences are listed in the current Sequence Listing, then the specification should be amended to include the appropriate SEQ ID NOS in each of the passages referred to above.  If these sequences are not in the current Sequence Listing, then in addition to amending the disclosure to include appropriate SEQ ID NOS, Applicant must also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
            A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit http://www.uspto.gov/web/patents/software.htm
For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
    • For CRF Submission Help, call (571) 272-2501/2583   
    • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.
Appropriate correction is required.

Claim Objections
	Claims 2 and 5 are objected to because the claims recite amino acid sequences, having greater than 3 amino acids, without SEQ ID NO. Appropriate correction is required. 
	Claim 6 is objected to over “claims1”. It is recommended to replace the term with “claim 1”.
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 recites “while its desired biological or physical property(ies) is/are maintained substantially at the same level or improved”. The claim is indefinite because the scope of “property(ies)” is unknown since it is unknown what properties are considered desired. The claim is further indefinite because it is unknown what change in properties is considered “improved”. 
	Claim 5 recites a concentration of RADA16 as being about 2.5%. The claim is indefinite because the claim does not state the units of the concentrations and the concentration can be interpreted as wt./wt., wt./vol., or some other units of expressing a concentration of peptide in solution. 
	Claim 6 recites (“over-all”). The claim is indefinite because the purpose of the phrase in parentheses and its meaning is not clear.
	Claim 6 recites a concentration of degraded peptide as not exceeding 20%. The claim is indefinite because the claim does not provide units of the concentration. 
	Claim 10 recites (“major peptide”). The claim is indefinite because the purpose of the phrase in parentheses and its meaning is not clear.
	Claim 10 recites a concentration range of degradation products of the full-length peptide in the solution to be from 0.1% to 5% post-irradiation. The claim is indefinite because the concentrations are missing units. 
10 recites the limitation "the full-length peptide" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the solution container" in line 1. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the one or more containers”?
Claim 13 recites the limitation "the gelled solution" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is indefinite because it is unknown at stage of the method the shearing of the solution occurs. Step a) and step b) in claim 1 recite the solution, thus claim 14 could be interpreted to mean that the shearing occurs in the step a, b, both a and b, or as an additional step that occurs after step b. 
Claim 19 refers to Figures 2-6 and Examples. The claim is indefinite because it is improper to incorporate limitations into the claims by referring to figures and examples of the specification. 
MPEP 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”.
Claims 2-4, 7-9, and 11 are indefinite because the claims depend from claim 1 and contain indefinite limitations of claim 1.
Claim Rejections – 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spirio (US 2016/0317607 A1 Published November 3, 2016 – of record in IDS dated 07/26/2021) and Zhao (US 2005/0129569 A1 Published June 16, 2005).
The claims encompass a method sterilizing a SAP solution comprising the steps a and b.
The teachings of Spirio are related to peptides that self-assemble into beta-sheet macroscopic scaffold (Abstract). One embodiment encompasses a solution comprising self-assembling peptides in a concentration of at least about 1%, where the solution has a pH between about 4.5 and about 8.5 (paragraph 0015). Concentration of the peptide in the solution is between about 0.25 and about 7%, specifically about 2%, about 3%, among others, where all concentrations are expressed as weight percent (paragraph 0049). Table 1 on page 4 provides a list of representative self-assembling peptides, which include RADA16 and KLD12. The peptide solution may be radiation sterilized. In one embodiment, the peptide solution is stable with respect to exposure to gamma radiation to about 35 kGrey. Less radiation, such as about 25 kGrey, may be used for sterilization if sufficient. Peptide solutions produced using the 
	Spirio does not teach the claimed method steps.
	The teachings of Zhao are related to sterilization methods of prefilled containers with gamma irradiation, wherein the containers are made from a radiation stable polyolefin (Abstract). The medium prefilled within the container includes a therapeutic fluid or a non-therapeutic fluid. After sterilization the medium should maintain specific properties such as pH between about 4.5 and about 7.0 (paragraph 0010). Containers include a syringe or a bag for IV fluids (paragraph 0011). The container is filled with a medium prior to being subjected to gamma irradiation for sterilization (paragraph 0027). The gamma irradiation of the prefilled container may be conducted at any dosage useful to provide effective sterilization without degrading the device or its contents, using any known gamma radiation device. The amount of radiation depends on the amount of mass present. For typical syringe type medical device, the gamma radiation is desirably provided at a range from about 10 kGy to about 60 kGy (paragraph 0032). Examples 1 and 2 teach a method of irradiating prefilled syringes (paragraphs 0035-0043).
	The teachings of Spirio and Zhao are related to sterilization methods using gamma irradiation, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have sterilized a solution with gamma irradiation where the solution comprises a self-assembling peptide selected from RADA 16 and KLD12, with a reasonable expectation of success because Sipiro teaches using 
The limitations of claimed step a) are met because the prior art teaches placing a solution of RADA16 or a solution of KLD12 into a syringe. Zhao teaches exposing the syringe to gamma rays using an irradiator, thus it would have been reasonable to conclude that the syringe was placed into the irradiator. The limitation that requires the self-assembling peptide to be capable of forming a hydrogel when applied to a biological tissue at about neutral pH is met because Sipiro teaches RADA16 and KLD12, which as evidenced by claim 2 are self-assembling peptides that are capable of having claimed properties. 
The limitations of step b) are met because prior art method teaches exposing the syringe to gamma rays at a dose of 10-60 kGy, which is a predetermined dose. It would have been reasonable to expect the sterilization to occur without substantial degradation of the peptide while its desired biological or physical properties are maintained substantially at the same level or improved, because the prior art sterilization method occurs at a dose that overlaps with doses in dependent claims 3 and 5. Additionally, Spirio teaches that peptide solutions produced using 
Regarding claim 2, Spirio teaches RADA16 and KLD12.
Regarding claim 3, the claimed range is obvious because it overlaps with 10-60 kGy.
Regarding claim 4, it would have been prima facie obvious to have practiced the method with an e-beam irradiator with a reasonable expectation of success because Zhao teaches that e-beam radiation may be used to sterilize prefilled syringes (paragraph 0030). Zhao acknowledges that e-beam radiation is inferior to gamma ray radiation because e-beam radiation results in formation of significant amount oxidizable matter within the solution contained in the syringe which can render the solution unsafe for practical use. It would have been obvious to the skilled artisan to test and determine irradiation doses by e-beam which are capable of sterilizing the prefilled syringe without formation of significant amount of oxidizable matter within solution in order to form a sterilized product suitable for practical use. 
Regarding claim 5, it would have been obvious to have formed the self-assembling peptide solution to contain RADA16 or KLD12 in a concentration between about 0.25 and 7 % by weight and specifically about 2% or about 3%. The claimed concentration range of about 2.5 % is obvious because it is encompassed by the prior art range. The claimed irradiation dose range is obvious because it is encompassed by the prior art dose range. 
Regarding claim 6, it would have been reasonable to expect that the amount of total peptides that are degraded after the irradiation does not exceed 20% of the amount of the peptide prior to the irradiation because prior art method teaches irradiating the prefilled syringe under a range of doses that overlaps with the claimed dose ranges. Since the prior art method teaches the same method steps as claimed practiced using a range of irradiations that overlap in scope as 
Regarding claim 7, one of skill in the art would have had a reasonable expectation of success in sterilizing the solution without substantial degradation of the peptide while its biological and physical properties, as claimed, are maintained substantially at the same level or improved because prior art method teaches irradiating the prefilled syringe under a range of doses that overlaps with the claimed dose ranges. Since the prior art method teaches the same method steps as claimed practiced using a range of irradiations that overlap in scope as claimed ranges, it would have been reasonable to expect the end result of the prior art method to be the same as the end result of the presently claimed method. Furthermore, Spirio teaches that peptide solutions produced using the techniques described are stable with respect to exposure to radiation and do not experience structural alterations upon exposure to sterilizing radiation.  
Regarding claim 8, the prior art does not state the pre-irradiation bioburden of the solution. A person skilled in the art would have known that the purpose of sterilization is to kill microorganisms, and therefore it would have been reasonable to conclude that the solution in the prior art was contaminated with microorganisms because Sipiro teaches sterilizing the solution by irradiation. The claimed range of 9 CFU per product unit or less is obvious over the prior art’s prefilled syringe prior to sterilization because the prefilled syringe contains microorganisms in a concentration that is at least close enough to the claimed range that a person of ordinary skill in the art would have considered it contaminated enough to require undergoing sterilization.   

	Claim 10 is indefinite for reasons described above. It is not clear to what the full-length peptide or major peptide is referring. In the event that it refers to the self-assembling peptide, the claim is obvious because the prior art method teaches the same method steps as claimed performed at an irradiation dose range that overlaps with the claimed dose range. It would have been reasonable to expect that the end result of the prior art method is the same as the end result of the claimed method. 
	Regarding claim 11, it would have been obvious to have formed the solution comprising water and peptide because Sipiro teaches peptide in aqueous solution (paragraph 0049). According to paragraph 0058, gels may be brought to physiological pH by equilibrating with a buffer solution. Gels at physiological pH may retain the physical properties that they had at a lower pH and the gels are much more compatible with physiological tissue at physiological pH than at pH 2-3. As shown in Table 4 in paragraph 0071, a solution of 1% PuraMatrix in water and no buffer has a pH of 3.0. It would have been reasonable to expect the solution comprising the SAP in water to have a pH in the range of 2-3. The claimed range is obvious because it encompasses the prior art pH range. 

	Claim 13 is indefinite as described above. It is not clear what to what “the gelled solution” is referring. The claim is included in the rejection for the purpose of compact prosecution. In the event that the claim is intended to describe properties and behavior of the solution after irradiation, the claim is obvious because the prior art method teaches the same method steps as claimed performed under irradiation dose range that overlaps with the claimed dose rage. It would have been reasonable to expect the prior art solution to behave and have the same properties as the claimed solution because the two solutions were sterilized in the same manner. 
	Claim 19 is indefinite as described above. The claim is included in the rejection for the purpose of compact prosecution. The claim describes an MS profile of the solution post-irradiation. It would have been reasonable to expect the prior art solution to behave and have the same properties as the claimed solution, including a post-irradiation MS profile, because the two solutions were sterilized in the same manner. 
	The specification was reviewed and there is no evidence that the claimed method has unexpected effects and there is no evidence that any of the claimed numerical ranges are critical. 
	Combining prior art elements according to known methods to obtain predictable results supports obviousness, and the selection of a known method suitable for its intended purpose supports obviousness.       
	Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617